DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on December 5, 2021 is acknowledged. Currently Claims 1-20 are pending. Claims 1, 8-9, 15-16 and 20 has been amended.

	Applicant's arguments with respect independent claims 1, 9 and 16 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 9 and 16 results in a different scope than that of the originally presented Claims 1, 9 and 16 respectively.

	On page 6, the applicant alleges that the currently cited prior art especially Baba fails to teach “computing, based at least in part on the one or more quantifications, a surface splash score representing an appetite level anticipated to be exhibited for future time period”
	
	The examiner respectfully disagrees. The examiner asserts that the combination of Baba in view of Rishi teaches the limitation. 
	As seen in the previous office action, Baba taught “computing, based at least in part on the one or more quantifications, a surface splash score representing an appetite level anticipated to be exhibited for a time period” However Baba does not disclose in a “future time period” or computing of an appetite level anticipated for a future time period.
	Rishi discloses in Paragraph [0164], “Algorithms used may implement frame-switching on streams to run one or more first “shallow” activity neural networks across a number (n) of cages in a farm. Each network may be in the form of a trained neural network. A typical number of cages processed can be twelve, so this is used as an example in this embodiment. The one or more activity networks can take the video data from the cages and predict fish appetite by assessing factors such as the general schooling behaviour, and/or the depth and speed at which the fish are moving about the cage” 
	In summary, Rishi teaches the ability to predict fish appetite by assessing certain factors which are considered to be quantifications. Predicting an event requires for the event to occur in 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rishi into Baba because by using a CNN model on input images to assist in quantify measurements will improve the accuracy of the quantification of Baba’s measurements which doesn’t use CNN model to produce used to create a model that will allow prediction of future events.
	Therefore the combination of the references teaches “computing, based at least in part on the one or more quantifications, a surface splash score representing an appetite level anticipated to be exhibited for future time period”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. USPN 5732655 hereinafter referred to as Baba in view of Rishi et al. US2020/0113158 hereinafter referred to as Rishi.


As per Claim 1, Baba teaches a method, comprising: receiving, at an electronic device, a set of camera frames corresponding to images of a water surface; (Baba, Column 4, Column 4, Lines 30-32, 40A, 40B, image acquisition means for taking an image of the surface of an image)
processing, by the electronic device, camera frame for generating one or more quantifications associated with fish activity proximate the water surface; computing, based at 
generating, by the electronic device, an output indicative of the surface splash score. (Baba, Column 5, Lines 57-60, Column 6, Lines 3-7, “The feeding amount control means 70 calculates the amount of feeding food by taking the activity signal 60S which includes both the total number of wave forms 60SN and the total area of the wave forms 60SA.”, “The feeding means 80 supplies food 11 to fishes 10 in the cultivating means 20 from the feeding food tank 90 via a feeding pipe 100 by receiving the feeding amount signal 70S”. The examiner considers the output is the amount of food being supplied to the fish)
Baba does not explicitly teach the set of camera frames with a trained machine learning model 
computing, based at least in part on the one or more quantifications, an appetite level anticipated to be exhibited for future time period
Rishi teaches the set of camera frames with a trained machine learning model (Rishi, Paragraph [0031], use of a CNN is trained and formed to analyze real time image data along with previous frames)
computing, based at least in part on the one or more quantifications, an appetite level anticipated to be exhibited for future time period (Rishi, Paragraph [0164], “Algorithms used may implement frame-switching on streams to run one or more first “shallow” activity neural networks across a number (n) of cages in a farm. Each network may be in the form of a trained neural network. A typical number of cages processed can be twelve, so this is used as an example in this embodiment. The one or more activity networks can take the video data from the cages and predict fish appetite by assessing factors such as the general schooling behaviour, 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rishi into Baba because by using a CNN model on input images to assist in quantify measurements will improve the accuracy of the quantification of Baba’s measurements which doesn’t use CNN model to produce used to create a model that will allow prediction of future events.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Baba in view of Rishi teaches the method of claim 1, wherein generating one or more quantifications associated with fish activity further comprises: generating at least one of a detected splash count and a detected fish count. (Baba, Column 2, 62-67, Lines Column 3, Lines 8-10, splash score is the number of waves and fish count is number of cultivated aquatic life)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Baba in view of Rishi teaches the method of claim 1, further comprising: normalizing, based at least in part on one of a surface area imaged by each of the set of camera frames and an estimated population number of fish within an enclosure associated with the water surface, the one or more quantifications to a predetermined scale for generating one or more normalized quantifications. (Baba, Column 6, Lines 59-67 and Column 7, Lines 1-4, using the number of aquatic life to adjust feed)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Baba in view of Rishi teaches the method of claim 3, further comprising: determining a recommended level of feed to provide to the enclosure based at least 
The rationale applied to the rejection of claim 3 has been incorporated herein. 



As per Claim 5, Baba in view of Rishi teaches the method of claim 1, generating the output further comprises: - 36 -Attorney Docket Number: 1000-190004-US generating, based at least in part on the surface splash score, a feeding instruction specifying an amount of feed to provide.  (Baba, Column 5, Lines 57-60, “The feeding amount control means 70 calculates the amount of feeding food by taking the activity signal 60S which includes both the total number of wave forms 60SN and the total area of the wave forms 60SA.”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 6, Baba in view of Rishi teaches the method of claim 5, further comprising: providing the feeding instruction to guide operations of a feed controller system.  (Baba, Column 6, Lines 3-7, “The feeding means 80 supplies food 11 to fishes 10 in the cultivating means 20 from the feeding food tank 90 via a feeding pipe 100 by receiving the feeding amount signal 70S”. The examiner considers the output is the amount of food being supplied to the fish)
The rationale applied to the rejection of claim 5 has been incorporated herein. 

As per Claim 7, Baba in view of Rishi teaches the method of claim 1, further comprising: estimating, based at least in part on the one or more quantifications and the surface splash score being less than a predetermined threshold, a distribution of fish within an enclosure associated with the water surface. (Baba, Column 3, Lines 1-5, regardless of splash score, there will be a quantification of the distribution of fish)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 9, Claim 9 claims a system performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 10, Claim 10 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 11, Claim 11 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 12, Claim 12 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 13, Claim 13 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 14, Claim 14 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 16, Claim 16 claims a non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate at least one processor performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 17, Claim 17 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 18, Claim 18 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 19, Claim 19 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. USPN 5732655 hereinafter referred to as Baba in view of Rishi et al. US2020/0113158 hereinafter referred to as Rishi as applied to Claims 1, 9 and 15 and further in view of Hayes US2019/0021292. 


As per Claim 8, Baba in view of Rishi teaches the method of claim 1, further comprising: 
Splash score ( (Baba, Column 5, Lines 31-38 and 51-56, “The activity calculating means 60 calculates the activity of fishes to values by taking the image processing signal 50S, which is obtained by calculating the wave forms 30B and 30C at feeding time into binary image, and calculating the total number 60SN of the wave forms 30B, or the total area 60SA of the wave forms 30C to obtain quantitatively the amount of the wave forms 30B and 30C at feeding time.”)
for the future time period (Rishi, Paragraph [0164])
Baba in view of Rishi does not explicitly teach generating, by the electronic device, an alert based on the score deviating from an expected baseline value for the time period.
Hayes teaches generating, by the electronic device, an alert based on the score deviating from an expected baseline value for the time period. (Hayes, Paragraph [0007], alarm or alert if behavior during feeding is determined to differ substantially from a baseline amount)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hayes into Baba in view of Rishi because by utilizing an alarm/alert as suggested by Hayes will provide user notification when there exist a problem or deviation from the norm of Baba in view of Rishi. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 8.

As per Claim 15, Claim 15 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

As per Claim 20, Claim 20 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MING Y HON/Primary Examiner, Art Unit 2666